Citation Nr: 1614438	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  05-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for right knee retropatellar pain syndrome, evaluated as 10 percent disabling since January 1, 2002 (right knee disability).

2.  Entitlement to a higher initial rating for left knee retropatellar pain syndrome, evaluated as 10 percent disabling since January 1, 2002 (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active duty for training from April to August 1987, and had active duty from October 1988 to December 1992 and from November 1997 to December 2001.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from December 2002 and December 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Jackson and Montgomery, Alabama, respectively.  The December 2002 decision granted service connection for right and left knee disabilities that were assigned initial noncompensable evaluations from January 1, 2002, and the December 2003 decision granted initial 10 percent ratings for the knee disabilities from that date.  Jurisdiction of the case is with the VA RO in Montgomery, Alabama.

In a February 2009 decision, the Board, in pertinent part, denied increased initial ratings for the Veteran's knee disabilities.

The Veteran appealed the Board's 2009 decision to the United States Court of Appeals for Veterans Claims (court).  In a joint motion for partial remand, the Veteran and VA's General Counsel agreed that, on remand, the Board should readjudicate appellant's claim for entitlement to disability evaluations in excess of ten percent for retropatellar pain syndrome of his right and left knees to include consideration of entitlement to separate disability ratings for genu recurvatum under 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2015).  In an October 2009 Order, the court vacated that portion of the Board's decision that denied increased initial ratings for the Veteran's knee disabilities and remanded the matter to the Board for action consistent with the joint motion.

In October 2010, April 2012, April 2013, and September 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board directed that a VA examiner address if the Veteran had genu recurvatum of either knee and, if so, to provide an opinion as to when any genu recurvatum symptoms first manifested.

In November 2015, a VA examiner diagnosed the Veteran with genu recurvatum of the bilateral knees of 7 degrees, bilaterally (VBMS 11/25/15, C&P Exam, p. 10).  The examiner opined that it was at least as likely as not that the Veteran's symptoms of genu recurvatum first manifested in 2007.  The examiner reasoned that, until then, the complaints in the knees were only pain related to retropellar pain syndrome (RRPS).  In 2007, early symptoms of hyperextension of the knees were reported; as the hyperextension progressed to genu recurvatum, the Veteran's symptoms progressed.

The examiner opined that genu recurvatum of the right knee was less likely as not caused by or a result of, or incurred in, service, because service treatment are silent for this condition and because it is unrelated to service-connected retropatellar pain syndrome (RPPS) of the right knee (as it is not a recognized complication of RPPS).  The examiner did not discuss the etiology of the genu recurvatum of the Veteran's left knee.  Nor did the examiner address whether genu recurvatum of the Veteran's knees was aggravated by the service-connected RPPS.  38 C.F.R. § 3.310 (2015).

An additional opinion is needed as to whether genu recurvatum of the left knee was caused by the service-connected RPPS, or if genu recurvatum in either knee was aggravated by the service-connected bilateral RPPS disability.

Additionally, records indicate that the Veteran worked as a commercial driver (1/21/09 VBMS, Hearing Testimony, p. 3).  In April 2012, the Board directed the AOJ to obtain all US Department of Transportation (DOT) physical examination reports for the Veteran, and any reports of physical examinations performed pursuant to any state commercial driver's license (CDL) requirements.  This was not done.  In a June 2012 letter, the AOJ requested the Veteran to "[p]lease obtain all US DOTS physicals as well as any physicals preformed pursuant to any state CDL license requirements or you can request us to obtain them for you."  The AOJ did not obtain the records requested by the Board.  The Board has a legal obligation to insure that its remand instructions are complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Recent medical records regarding the Veteran's treatment at the VA Mobile Outpatient Clinic (OPC), since September 2012 (Virtual VA entry, 7/8/15, CAPRI (second CAPRI listing), p. 13) should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all US Department of Transportation physical examination reports regarding the Veteran, as well as any reports of physical examinations performed pursuant to any state commercial driver's license requirements.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's treatment at the VA Mobile OPC since September 2012  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completion of the development requested above, arrange for the November 2015 examiner, or another comparably qualified examiner if that individual is unavailable, to review the file and answer the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's current genu recurvatum of the bilateral knees was caused (in whole or in part) by his service-connected bilateral RPPS disability?  

b. If not caused by the RPPS disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current genu recurvatum was aggravated (made worse) by his service-connected bilateral RPPS disability?

If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of genu recurvatum prior to aggravation?

c. The examiner should provide a full description of the effects the RPPS had on the Veteran's ordinary activities over the course of the appeal period (since 2002).  The examiner should also fully describe the impact the RPPS disability has had on the Veteran's economic adaptability over the course of the appeal period, if any.

d. The examiner should provide reasons for each opinion.

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




